Case 5:10-cv-00809-VAP-OP Document 205 Filed 08/05/19 Pagelof7 Page ID #:3580

 

 

Joseph Clapp, Esq., SBN 99194
Aiman-Smith & Marcy

7677 Oakport Street, Suite 1150
Oakland, California 94621
Telephone: 510/590-7115
Facsimile: 510/562-6830
Email: Je@asmlawyers com
Attorneys for Sadashiv Mares

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOHN BURNELL, JACK POLLOCK, and all

others similarly situated,
Plaintiffs,

VS.

SWIFT TRANSPORTATION CO. OF

ARIZONA, LLC,
Defendant.

Case No. 5:10-cv-00809-VAP (OP)
Hon. Virginia A. Phillips

Objection of Sadashiv Mares to
Certification and Settlement

)

)

)

)

)

)

)

)

)

) Date: August 12, 2019
) Time: 2:00 p.m.

) Room: 8A

. Courtroom 2
)
)
)
)
)
)
)
)
)
)
)
)
)

 

Mares Obj. to Settlement
Burnell v. Swift Transportation Co., et al.

Case No. 5:10-cv-00809-VAP (OP)

 
rs

Cag

 

e 5:10-cv-00809-VAP-OP Document 205 Filed 08/05/19 Page 2of7 Page ID #:3581

The Proposed Settlement of Rest Period Claims Is Unreasonably Low.

As counsel for Mares, I am actively prosecuting an appeal of this Court's judgment on
the rest period claims. Mares v. Swift Transportation, Ninth Cir. Case No. 19-55065. I have
recently filed the appellant's opening brief. Thus, as far as the rest period claims go, | feel
uniquely qualified to assist the Court in assessing whether the Rudsell/Burnell analysis

accurately estimates the potential exposure on the rest period claims.!

A. The Potential Exposure for Rest Period Claims is About $350 Million, Not $48
Million.

To begin, the Rudsell/Burnell analysis is not at all transparent about its method for
calculating rest period exposure, and so it must be reverse engineered. For some unexplained
reason the analysis begins not with rest period exposure, but with wage claim exposure. It
states that 2500 drivers losing 70 minutes of time each day would be owed $7,437,500 of
unpaid wages in a year. Rudse/l Dkt. 32 at 20. Divide this annual amount owed ($7,437,500)
by the number of drivers (2500), and you find that each year an individual driver would be
owed $2,975. Divide this amount ($2,975) by the number of days in a year (365), and you
find that each day a driver would be owed $8.15 — for 70 minutes of work. It follows that the
hourly rate underpinning this entire analysis is $6.99 ($8.15 x [60 min/70 min]).

How did the Rudsell/Burnell analysis determine this hourly rate of $6.99? There is no
explanation provided. It is, of course, much less than the minimum wage rate, and drivers

typically make much, much more than the minimum wage. Nevertheless, this absurdly-low

 

1 Although I am not here assessing the valuations of other claims (e.g., unpaid wages, meal
period, etc.), I should note that the Rudse///Burnell analysis of these other claims is similarly
flawed because it relies on the same unreasonable hourly rate ($6.99/hr) and the same
unreasonable number of workweeks (850,000). See text, infra.

Burnell v. Swift Transportation Co., et al. Case No. 5:10-cv-00692-VAP (OP)

 

Page 1

 
Cag

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

rs

D]

 

e 5:10-cv-00809-VAP-OP Document 205 Filed 08/05/19 Page 3of7 Page ID #:3582

$6.99 per hour rate is a fundamental pillar of the entire exposure analysis.

The other pillar of the analysis is the number of workweeks. According to the
settlement agreement, there were 850,000 workweeks. Rudse// Dkt. 32-1 at 17. But
according to the original Rudsell/Burnell analysis, there were actually 1,690,000 workweeks
(2500 drivers x 52 wks/yr x 13 years), almost double the amount upon which the settlement
was based. Rudsell Dkt. 32 at 14. The Rudsell/Burnell parties partially walked back this
number in their revised analysis, indicating that there were only 1,362,400 workweeks ([1600
drivers x 52 wks/yr x seven years] + 2500 drivers x 52 wks/yr x six years]). Burnell Dkt. 193
at 28. No attempt was made, however, to explain why the parties based their settlement on
the absurdly-low and admittedly unsupported estimate of 850,000 workweeks.

After using the low hourly rate and the low workweek figure to estimate the loss of
unpaid wages, the Russell/Burneil analysis then turns to the rest period exposure. Here is its
entire analysis: "Valuing this claim at approximately 50% of the unpaid wages is probably
reasonable... ." Rudsell Dkt. 32 at 21. That is it. That is the complete analysis. Since it
valued the unpaid wages exposure at $96 million, it valued the rest period claim exposure at
$48 million — because doing so was "probably reasonable." Jd. at 20-21.

By way of contrast, how would I value the potential exposure for the "one additional
hour of pay" remedy for rest period violations? I would certainly not begin with an analysis
of lost wages and then cut that figure in half. Instead, I would multiply the total number of
workdays (total possible violations) by the average hourly wage ("one additional hour of
pay"). Labor Code Sec. 226.7(c). If we assume that the latest Rudsel//Burnell estimate of

workweeks is the best estimate, then there were 9,536,800 workdays (1,362,400 workweeks x

Burnell v. Swift Transportation Co., et al. Case No. 5:10-cv-00692-VAP (OP)

 

Page 2

 
Cag

i.

 

e 5:10-cv-00809-VAP-OP Document 205 Filed 08/05/19 Page 4of7 Page ID #:3583

seven days/wk). If we assume the more realistic hourly rate of $22/hr, then the "one
additional hour of pay" remedy would total about $210 million (9,536,800 workdays x
$22/day).

But this is not the entire exposure because the proposed settlement lumps in PAGA
penalties as well. The maximum PAGA penalties for Labor Code Section 226.7(c) violations
would be (at least) $100 per pay period. Labor Code Sec. 2699(f)(2). Thus, if there were
1,362,400 workweeks, and a weekly pay period, then there would be an exposure to penalties
totaling $136,240,000.

Thus, I estimate that the total exposure on the rest period claims is approximately $350
million ($210,000,000 + $136,000,000), more than seven times the $48 million exposure

estimated by the Rudsell/Burnell analysis.

B. The Proposed $1.65 Million Settlement of Rest Period Claims Would Discount
These Claims by 99.5%.

According to the Rudse/l/Burnell analysis the total exposure for all claims, wage, rest
period, etc., is $211 million. Burnel] Dkt. 193 at 27. The portion allocated to rest periods is
$48 million. /d. By multiplying the proposed settlement amount ($7,250,000) by the ratio
of rest period exposure to total exposure, we can calculate the amount the settlement allocates
to rest period claims: $1.65 million ($7,250,000 x $48M/$211M).

$1.65 million is a discount of about 97% from the Rudsel//Burnell exposure estimate
of $48 million. It is a discount of 99.5% from the more realistic exposure estimate of $350

million.

Burnell vy. Swift Transportation Co., et al. Case No. 5:10-cv-00692-VAP (OP)

 

Page 3

 
rs

Cag

4

Oo CO ST HD WN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

e 5:10-cv-00809-VAP-OP Document 205 Filed 08/05/19 Page 5of7 Page ID #:3584

Conclusion.
The total exposure in this case for rest period claims alone is approximately $350
million. In my view, settling the rest period claims for a mere $1.65 million would ill-serve
the interests of the class members.

Respectfully submitted,

Dated: August 2, 2018 aiman-smith & marcy

Joseph Clapp, Esq.
Attorneys for Plaintiff

Burnell vy. Swift Transportation Co., et al. Case No. 5:10-cv-00692-VAP (OP)

 

Page 4

 
fy.

Cas

Oo CO NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

e 5:10-cv-00809-VAP-OP Document 205 Filed 08/05/19 Page 6of7 Page ID #:3585

PROOF OF SERVICE

 

I, the undersigned, hereby declare: I am employed in the County of Alameda,
California; I am over eighteen years of age and not a party to the within action. I am either
admitted to practice before this Court or employed in the Office of an attorney admitted to
practice in this Court. My business address is 7677 Oakport, Suite 1150, Oakland, California

I hereby certify that on this date, the foregoing:
Objection of Sadashiv Mares to Certification and Settlement
was filed electronically with the Clerk of the court to be served by operation of the Court’s

ECF/PACER electronic filing system to all counsel of record. Parties may access documents
through the Court’s system, or as indicated below:

 

 

Paul S. Cowie, Esq. Attorneys for Defendant Swift

Sheppard, Mullin, Richter & Hampton LLP | Transportation Co. of Arizona, LLC, and
379 Lytton Avenue Swift Transportation Company

Palo Alto, CA 94301

John D. Ellis, Esq. Attorneys for Defendant Swift

Corinne K. Hays, Esq. Transportation Co. of Arizona, LLC, and

Sheppard, Mullin, Richter & Hampton LLP | Swift Transportation Company
Four Embarcadero Center, 17" Floor
San Francisco, CA 9411 1-4109

 

 

Robert Mussig, Esq. Attorneys for Defendant Swift

Sheppard, Mullin, Richter & Hampton LLP | Transportation Co. of Arizona, LLC, and
333 South Hope Street, 43" Floor Swift Transportation Company

Los Angeles, CA 90071-1422

James R. Hawkins, Esq. Attorneys for Plaintiff, James R. Rudsell,
Gregory E. Mauro, Esq. on behalf of himself and all others similarly
James R. Hawkins, APLC situated

9880 Research Drive, Suite 200
Irvine, CA 92618

 

 

 

Stanley D. Salzman, Esq. Attorneys for Plaintiff, James R. Rudsell,
Marlin & Saltzman, LLP on behalf of himself and all others similarly
29800 Agoura Road, Suite 210 situated

Agoura Hills, CA 91301

Shaun Setareh, Esq. Attorneys for Plaintiff, James R. Rudsell,
Setareh Law Group on behalf of himself and all others similarly
315 South Beverly Drive, Suit 315 situated

Beverly Hills, CA 90212

Neal J. Fialkow, Esq. Attorneys for Lawrence J. Peck, in re Peck
James S. Cahill, Esq. v, Swift Transportation Company of

Law Office of Neal J. Fiaklow, Inc. Arizona, LLC

215 N. Marengo Avenue, 3" F loor

Pasadena, CA 91101 Service by US Mail and Email, only
nfialkow@pacbell net

 

 

 

 

Proof of Service
Burnell v. Swift Transportation Co., et al. Case No. 5:10-cv-00692 VAP (OP)

 

Page i

 
Cag

p 5:10-cv-00809-VAP-OP Document 205 Filed 08/05/19 Page 7 of 7 Page ID #:3586

[By Mail] I caused such envelope, with postage fully prepaid, to be placed in the
United States mail at Oakland, California.

[By E-Mail] I caused such document to be electronically transmitted via the Internet to
(email address) from Oakland, California.

[By Electronic Transmission] I hereby certify that on this date, I electronically
transmitted the foregoing document to the Clerk’s Office using the CM/ECF System for
filing and service via transmittal of a Notice of Electronic Filing.

[By Overnight Delivery, UPS Next Day Air, C.C.P. § 1013(c)] UPS is a provider of
overnight delivery services. I placed the above described document(s) in an envelope or
package designated for use by UPS and delivered said designated envelope to an
authorized Office or drop box of UPS at Oakland, California, with delivery fees for
ovemight delivery fully prepaid, and addressed to the addressee(s) above.

[By Personal Service] I caused such envelope to be delivered by hand to the above
address.

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.

Dated: August 2, 2019 /s/ Norma Dale ———_____

Norma Dale

 

Proof of Service
Burnell v, Swift Transportation Co., et al. Case No. 5:10-cv-00692 VAP (OP)
Page ii

 

 

 
